DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 08/26/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objection
Claim 42 objected to because of the following informalities:  lines 3-4 “administering to the subject an amount of high-Z particles effective to sensitize tumor cells to radiation therapy” needs to be amending to -- administering to the subject an amount of high-Z particles effective to sensitize the tumor cells to radiation therapy—given its antecedent in claim 42 line 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 13-19, 38, 39, 42, 44, 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan; Sunil et al. (Pub. No.: US 20130225901 A1, hereinafter referred to as “Krishnan”)  in view of Martens et al. (Pub.: Martens, Thomas & Remaut, Katrien & Demeester, Jo & De Smedt, Stefaan & Braeckmans, Kevin. (2014). Intracellular delivery of nanomaterials: How to catch endosomal escape in the act. Nano Today (2014). 9. 344 - 364. May 28, 2014, hereinafter referred to as “Martens”).
As per independent Claim 1, Krishnan discloses a method for sensitizing target cells in a subject to a radiation therapy (Krishnan in at least abstract, fig. 3, [0002], [0010-0011], [0014], [0016-0017], [0019], [0023-0024], examples 1-9, [0046], [0048-0049], [0051-0056], [0062], [0064-0065]. [0067-0070], [0075] for example discloses subject-matter relevant to claims. More specifically, Krishnan in at least [0011] discloses a method for sensitizing target cells in a subject to a radiation therapy. See at least [0011] “use of a high-Z particle to enhance the effects of ionizing radiation… the use of a targeting molecule to enable cellular uptake by the target 
administering to the subject an amount of high-Z particles effective to sensitize said target cells to radiation therapy (Krishnan in at least [0048-0049], [0051], [0053], example 7 [0093] for example discloses administering to the subject an amount of high-Z particles effective to sensitize said target cells to radiation therapy. See esp. [0048] “administered nanoparticles using conjugation of NPs to molecular markers specifically expressed on the surface of tumor cells” ), 
said high-Z particles comprising a targeting molecule that binds to target cells and a high-Z element (First, Examiner notes that the Applicants in at least instant application specification para. [0005] admits gold high-Z nanoparticles as conventional and as well-known prior art ([0005] “In recent years, intravenously administered nanoparticles (NPs) have shown great promise as anti-cancer agents. These NPs accumulate preferentially within tumors largely as a result … the "enhanced permeability and retention" (EPR) effect (Dvorak, et al, 1988; Unezaki, et al. 1996; Maeda, et al. 2003). Such nanoparticles may serve individually as therapeutic agents or serve as carriers for drugs or toxins to effect therapy…radiation dose enhancement by particles made of high atomic number (Z) elements such as gold”). Further, Krishnan in at least fig. 3, [0010], [0014], [0016], [0046], [0048-0049], [0051], [0053], [0056] for example discloses high-Z particles comprising a targeting molecule that binds to target/tumor cells and a high-Z element/gold. See esp. [0010] “the use of a targeting molecule to enable cellular uptake by the target cells (tumor cells or endothelial cells proximate to the tumor) will enhance the dose effect. In one embodiment, gold nanoparticles are the high-Z particles”; [0014] “the targeting molecules may be selected from among antibodies, antibody fragments, peptides, proteins, aptamers, oligonucleotides or other molecules”;[0048] “conjugation of NPs to molecular markers 
Krishnan does not explicitly disclose use of an inhibitor of endosome acidification or an inhibitor of endolysosome fusion.
However, Martens in an analogous intracellular therapeutic nanoparticle delivery field of endeavor (which also focuses on the problem of endolysosomal sequestration of nanoparticulate drug delivery systems) discloses nanoparticle based therapeutic method (Martens in at least fig. 1-2, page 344-346, 348-349 for example discloses relevant subject-matter. More specifically, Martens in at least page 344 discloses high-Z nanoparticle based therapeutic method. See at least page 344 “Successful cytosolic delivery of nanomaterials … in intracellular applications of … gold nanoparticles”, “Cytosolic delivery of nanomaterials… applications in the intracellular delivery of therapeutics, … and the treatment or diagnostics of organelle-specific diseases”) comprising 
administering to the subject an amount of an inhibitor of endosome acidification or an inhibitor of endolysosome fusion that reduces intracellular aggregation of said high-Z particles (First, Examiner notes that the Applicants in at least instant application specification para. [0005] admits gold high-Z nanoparticles as conventional and as well-known prior art ([0005] “In recent years, intravenously administered nanoparticles (NPs) have shown great promise as anti-cancer agents. These NPs accumulate preferentially within tumors largely as a result … the "enhanced permeability and retention" (EPR) effect (Dvorak, et al, 1988; Unezaki, et al. 1996; Maeda, et al. 2003). Such nanoparticles may serve individually as therapeutic agents or serve as carriers for drugs or toxins to effect therapy…radiation dose enhancement by particles made of high atomic number (Z) elements such as gold”). Second, please note the limitation is being interpreted in  acidification by … co-incubation with buffering agent such as … chloroquine and monensin … block the acidification process altogether, which is done by the addition of ion channel inhibitors 
Martens discloses use of gold nanoparticles which are disclosed by Krishnan as one species of high-Z nanoparticles. See esp. Krishnan [0010] “the use of a targeting molecule to enable cellular uptake by the target cells (tumor cells or endothelial cells proximate to the tumor) will enhance the dose effect. In one embodiment, gold nanoparticles are the high-Z particles gold nanoparticles are the high-Z particles”. Further, Martens in at least page 344 discloses gold nanoparticle based therapeutic method. See at least page 344 “Successful cytosolic delivery of nanomaterials … in intracellular applications of … gold nanoparticles… Most nanomaterials are taken up by the cell via endocytosis”, “Cytosolic delivery of nanomaterials… applications in the intracellular delivery of therapeutics, … and the treatment or diagnostics of organelle-specific diseases”.  Consequently, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tumor targeting composition used in the  method for sensitizing target cells in a subject to a radiation therapy  as taught by Krishnan, by further including an inhibitor of endosome acidification or an inhibitor of endolysosome fusion, as taught by Martens. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of using endosome acidification inhibitors to reduce endolysosomal sequestration/aggregation of the nanoparticulate cargo, allowing the therapeutic nanoparticles to escape from the endosomes in a 

As per dependent Claim 2, the combination of Krishnan and Martens as a whole further discloses method wherein the  inhibitor of endosome acidification or the inhibitor of endolysosome fusion is selected from the group consisting of bafilomycin, lactacystin, chloroquine, and derivatives thereof (Martens in at least fig. 2, page 345-346, 348-349  for example discloses wherein the  inhibitor of endosome acidification or the inhibitor of endolysosome fusion is selected from the group consisting of  [i] chloroquine and monensin and/or [ii] V-type proton-pumping ATPase inhibitors such as bafilomycins or concanamycins which reads on subject-matter as explicitly, positively and specifically recited by the Applicants. See Martens pages 348- 349 “Several studies report the inhibition of endosomal acidification by using … agent such as ammonium chloride … chloroquine… and monensin …block the acidification process altogether, which is done by the addition of … inhibitors such as bafilomycins or concanamycins”).

As per dependent Claim 3, the combination of Krishnan and Martens as a whole further discloses method further comprising irradiating the target cells with ionizing radiation (Krishnan in at least [0010-0011], [0060], [0062] . See at least Krishnan [0010] “use of a high-Z particle to enhance the effects of ionizing radiation”).

As per dependent Claim 5, the combination of Krishnan and Martens as a whole further discloses method wherein the targeting molecule mediates internalization of the high-Z particles upon binding with the target cells (Krishnan in at least [0010], [0014], [0048-0049]. See at least Krishnan [0048] “active targeting” and [0049] “NP enter a tumor through the EPR. Once in the tumor, the targeting ligand may be used to increase retention in the tumor and reduce lymphatic clearance… the targeting ligand may be selected to result in internalization of the NP within the tumor cell, which generally requires binding or affinity with a cell surface molecule. … the targeting ligand may be chosen to result in binding or affinity with a cell surface ligand, and may be selected to result in internalization within the endothelial cell”).

As per dependent Claim 6, the combination of Krishnan and Martens as a whole further discloses method wherein the high-Z particles are administered to the subject two or more times (Krishnan in at least [0015],[0067-0068], [0096]. Specifically see Krishnan [0015], [0068]  “the particle dose administered …in each administration is less than 0.05% by mass of the animal mass” ;Krishnan [0067] “subsequent doses of the targeted particle may be administered during the course of radiation to maintain a dose enhancement effect during the course of radiation treatments” and Krishnan [0096] “low doses of targeted GNRs …Higher doses of particles, as well as serial doses, with single dose or multiple fraction irradiations would result in similar dose enhancement” which suggests the high-Z particles are administered to the subject multiple times i.e. two or more times).

As per dependent Claim 7, the combination of Krishnan and Martens as a whole further discloses method wherein the target cells are irradiated within the subject (Krishnan in at least 

As per dependent Claim 8, the combination of Krishnan and Martens as a whole further discloses method wherein the target cells are circulating cells (Krishnan in at least [0019], [0064], [0072]. See Krishnan esp. [0064] “circulating tumor cells may be targeted by the high-Z particle by injecting the particle into the blood stream, allowing a time delay for uptake by the tumor cells”).

As per dependent Claim 9, the combination of Krishnan and Martens as a whole further discloses method wherein the target cells are endothelial cells or stromal cells (Krishnan in at least [0010], [0049], [0056-0057], [0060]. See Krishnan esp. [0010] “use of a high-Z particle to enhance the effects of ionizing radiation… the use of a targeting molecule to enable cellular uptake by the target cells (tumor cells or endothelial cells proximate to the tumor) will enhance the dose effect.”).

As per dependent Claim 10, the combination of Krishnan and Martens as a whole further discloses method wherein the target cells comprise cancer cells (Krishnan in at least [0002], [0024], [0046]. See esp. [0002] “use of high-Z nanoparticles in radiation therapy for the treatment of cancer”).

As per dependent Claim 13, the combination of Krishnan and Martens as a whole further discloses method wherein the cancer cells are selected from the group consisting of lung, liver, spleen, kidney, lymph node, small intestine, pancreas, blood, colon, stomach, endometrium, prostate, testicle, ovary, skin, head and neck, esophagus, lymphatic, bone marrow and bone cancer cells (Krishnan in at least [0077]).

As per dependent Claim 14, the combination of Krishnan and Martens as a whole further discloses method wherein the target cells are irradiated extracorporeally (Krishnan in at least [0064]).

As per dependent Claim 15, the combination of Krishnan and Martens as a whole further discloses method wherein the high-Z element is selected from the group consisting of  gold, silver, iodine, gallium, barium, iron, gadolinium, platinum, hafnium and combinations thereof (Krishnan in at least [0010], [0016], [0020], [0053], [0069]).

As per dependent Claim 16, the combination of Krishnan and Martens as a whole further discloses method wherein the high-Z particles comprise nanorods, nanoshells, colloids, nanocages, or nanoprisms (Krishnan in at least [0016], [0053], [0069]).

As per dependent Claim 17, the combination of Krishnan and Martens as a whole further discloses method wherein the high-Z particles have an average size of between about 1 nm and 

As per dependent Claim 18, the combination of Krishnan and Martens as a whole further discloses method wherein the targeting molecule has an affinity for a receptor expressed in cancer cells (Krishnan in [0050-0052] “targeting ligands to… tumor-specific biomarkers, the epidermal growth factor receptor (EGFR)”).

As per dependent Claim 19, the combination of Krishnan and Martens as a whole further discloses method wherein the targeting molecule binds to human epidermal growth factor receptor, human epidermal growth factor receptor 2, human epidermal growth factor receptor 3, human epidermal growth factor receptor 4, vascular endothelial growth factor receptor, folic acid receptor, melanocyte stimulating hormone receptor, integrin avb3, integrin avb5, transferrin receptor, interleukin receptors, lectins, insulin-like growth factor receptor, hepatocyte growth factor receptor or basic fibroblast growth factor receptor (Krishnan in [0050-0052] “targeting ligands to… tumor-specific biomarkers, the epidermal growth factor receptor (EGFR)”).

As per dependent Claim 38, the combination of Krishnan and Martens as a whole further discloses method further comprising imaging the high-Z particles and the target cells (Krishnan in fig. 18, [0099], [0107]).

As per dependent Claim 39, the combination of Krishnan and Martens as a whole further discloses method further comprising administering a further anti-cancer therapy to the subject (Krishnan in [0023], [0054], [0075]).

As per independent Claim 42, Krishnan discloses a method for sensitizing tumor cells in a subject to a radiation therapy (Krishnan in at least abstract, fig. 3, [0002], [0010-0011], [0014], [0016-0017], [0019], [0023-0024], examples 1-9, [0046], [0048-0049], [0051-0056], [0062], [0064-0065]. [0067-0070], [0075] for example discloses subject-matter relevant to claims. More specifically, Krishnan in at least [0011] discloses a method for sensitizing tumor cells in a subject to a radiation therapy. See at least [0011] “use of a high-Z particle to enhance the effects of ionizing radiation… the use of a targeting molecule to enable cellular uptake by the target cells (tumor cells …) will enhance the dose effect. In one embodiment, gold nanoparticles are the high-Z particles”) comprising:
administering to the subject an amount of high-Z particles effective to sensitize tumor cells to radiation therapy (First, Examiner notes that the Applicants in at least instant application specification para. [0005] admits gold high-Z nanoparticles as conventional and as well-known prior art. Further, Krishnan in at least [0048-0049], [0051], [0053], example 7 [0093] for example discloses administering to the subject an amount of high-Z particles effective to sensitize tumor cells to radiation therapy. See esp. [0048] “administered nanoparticles using conjugation of NPs to molecular markers specifically expressed on the surface of tumor cells”).
Krishnan does not explicitly disclose use of an inhibitor of endosome acidification or an inhibitor of endolysosome fusion.

administering to the subject an amount of an inhibitor of endosome acidification or an inhibitor of endolysosome fusion that reduces intracellular aggregation of said high-Z particles (First, Examiner notes that the Applicants in at least instant application specification para. [0005] admits gold high-Z nanoparticles as conventional and as well-known prior art ([0005] “In recent years, intravenously administered nanoparticles (NPs) have shown great promise as anti-cancer agents. These NPs accumulate preferentially within tumors largely as a result … the "enhanced permeability and retention" (EPR) effect (Dvorak, et al, 1988; Unezaki, et al. 1996; Maeda, et al. 2003). Such nanoparticles may serve individually as therapeutic agents or serve as carriers for drugs or toxins to effect therapy…radiation dose enhancement by particles made of high atomic number (Z) elements such as gold”). Second, please note the limitation is being interpreted in light of instant application specification para. [0012] (Applicants in instant application para. [0012] state that "de-aggregation" agents refer to agents that affect the localization of the e.g. nanoparticles within a target cell, allowing such particles to disperse. For example, in some aspects, the de-aggregation agent is selected from the groups consisting of a lysosomotropic  acidification by … co-incubation with buffering agent such as … chloroquine and monensin … block the acidification process altogether, which is done by the addition of ion channel inhibitors (ionophores) … or more importantly, V-type proton-pumping ATPase inhibitors such as bafilomycins or concanamycins”. Here, prior art endosome acidification inhibitors such as [i] chloroquine and monensin and/or [ii] V-type proton-pumping ATPase inhibitors such as bafilomycins or concanamycins read on the limitation “inhibitor of 
Martens discloses use of gold nanoparticles which are disclosed by Krishnan as one species of high-Z nanoparticles. See esp. Krishnan [0010] “the use of a targeting molecule to enable cellular uptake by the target cells (tumor cells or endothelial cells proximate to the tumor) will enhance the dose effect. In one embodiment, gold nanoparticles are the high-Z particles gold nanoparticles are the high-Z particles”. Further, Martens in at least page 344 discloses gold nanoparticle based therapeutic method. See at least page 344 “Successful cytosolic delivery of nanomaterials … in intracellular applications of … gold nanoparticles… Most nanomaterials are taken up by the cell via endocytosis”, “Cytosolic delivery of nanomaterials… applications in the intracellular delivery of therapeutics, … and the treatment or diagnostics of organelle-specific diseases”.  Consequently, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tumor targeting composition used in the  method for sensitizing target cells in a subject to a radiation therapy  as taught by Krishnan, by further including an inhibitor of endosome acidification or an inhibitor of endolysosome fusion, as taught by Martens. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of using endosome acidification inhibitors to reduce endolysosomal sequestration/aggregation of the nanoparticulate cargo, allowing the therapeutic nanoparticles to escape from the endosomes in a timely manner to exert or preserve their intended function and/or [b] endolysosomal sequestration/aggregation drastically decreases the efficiency of drug delivery systems and should be countered by efficient endosomal escape of the therapeutics to the cytosol (Martens, page 345).

As per independent Claim 44, Krishnan discloses a pharmaceutical composition (Krishnan in at least abstract, fig. 3, [0002], [0010-0011], [0014], [0016-0017], [0019], [0023-0024], examples 1-9, [0046], [0048-0049], [0051-0056], [0062], [0064-0065]. [0067-0070], [0075] for example discloses subject-matter relevant to claims. More specifically, Krishnan in at least [0010], [0014], [0016], [0019], [0022-0024], [0075] for example discloses a pharmaceutical composition.  See at least [0016] “targeted high-Z particles such as: gold nanoparticles”; [0014] “the targeting molecules may be selected from among antibodies, antibody fragments, peptides, proteins, aptamers, oligonucleotides or other molecules”; [0022-23] “the NP is comprised of a high-Z element and an anti-sense oligonucleotide…the NP is comprised of a high-Z element and a chemotoxic agent… paclitaxel”) comprising (i) high-Z particles, said high-Z particles comprising a targeting molecule that binds to cells and a high-Z element (First, Examiner notes that the Applicants in at least instant application specification para. [0005] admits gold high-Z nanoparticles as conventional and as well-known prior art. Further, Krishnan in at least [0010], [0014], [0016], [0051-0052], [0055] for example discloses high-Z particles, said high-Z particles comprising a targeting molecule that binds to cells and a high-Z element. See at least [0016] “targeted high-Z particles such as: gold nanoparticles”; [0014] “the targeting molecules may be selected from among antibodies, antibody fragments, peptides, proteins, aptamers, oligonucleotides or other molecules”;[0055] “cetuximab-conjugated GNRs”)
Krishnan does not explicitly disclose an inhibitor of endosome acidification or an inhibitor of endolysosome fusion.
However, Martens in an analogous intracellular therapeutic nanoparticle delivery field of endeavor (which also focuses on the problem of endolysosomal sequestration of nanoparticulate  chloroquine and monensin … 
Martens discloses use of gold nanoparticles which are disclosed by Krishnan as one species of high-Z nanoparticles. See esp. Krishnan [0010] “the use of a targeting molecule to enable cellular uptake by the target cells (tumor cells or endothelial cells proximate to the tumor) will enhance the dose effect. In one embodiment, gold nanoparticles are the high-Z particles gold nanoparticles are the high-Z particles”. Further, Martens in at least page 344 discloses gold nanoparticle based therapeutic method. See at least page 344 “Successful cytosolic delivery of nanomaterials … in intracellular applications of … gold nanoparticles… Most nanomaterials are taken up by the cell via endocytosis”, “Cytosolic delivery of nanomaterials… applications in the intracellular delivery of therapeutics, … and the treatment or diagnostics of organelle-specific diseases”.  Consequently, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tumor targeting composition used in the  method for sensitizing target cells in a subject to a radiation therapy  as taught by Krishnan, by further including an inhibitor of endosome acidification or an inhibitor of endolysosome fusion, as taught by Martens. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of using endosome acidification inhibitors to reduce endolysosomal sequestration/aggregation of the nanoparticulate cargo, allowing the therapeutic nanoparticles to escape from the endosomes in a 

As per dependent Claim 48, the combination of Krishnan and Martens as a whole further discloses method wherein the target cells are cancer cells selected from the group consisting of lung, liver, spleen, kidney, lymph node, small intestine, pancreas, blood, colon, stomach, endometrium, prostate, testicle, ovary, skin, head and neck, esophagus, lymphatic, bone marrow and bone cancer cells (Krishnan in at least [0077]).

As per dependent Claim 49, the combination of Krishnan and Martens as a whole further discloses method wherein the inhibitor of endosome acidification or the inhibitor of endolysosome fusion is selected from the group consisting of bafilomycin, lactacystin, chloroquine, and derivatives thereof (Martens in at least fig. 2, page 345-346, 348-349  for example discloses wherein the  inhibitor of endosome acidification or the inhibitor of endolysosome fusion is selected from the group consisting of  [i] chloroquine and monensin and/or [ii] V-type proton-pumping ATPase inhibitors such as bafilomycins or concanamycins which reads on subject-matter as explicitly, positively and specifically recited by the Applicants. See Martens pages 348- 349 “Several studies report the inhibition of endosomal acidification by using … agent such as ammonium chloride … chloroquine… and monensin …block the acidification process altogether, which is done by the addition of … inhibitors such as bafilomycins or concanamycins”).
As per dependent Claim 50, the combination of Krishnan and Martens as a whole further discloses pharmaceutical composition wherein the inhibitor of endosome acidification or the inhibitor of endolysosome fusion is selected from the group consisting of bafilomycin, lactacystin, chloroquine, and derivatives thereof (Martens in at least fig. 2, page 345-346, 348-349  for example discloses wherein the  inhibitor of endosome acidification or the inhibitor of endolysosome fusion is selected from the group consisting of  [i] chloroquine and monensin and/or [ii] V-type proton-pumping ATPase inhibitors such as bafilomycins or concanamycins which reads on subject-matter as explicitly, positively and specifically recited by the Applicants. See Martens pages 348- 349 “Several studies report the inhibition of endosomal acidification by using … agent such as ammonium chloride … chloroquine… and monensin …block the acidification process altogether, which is done by the addition of … inhibitors such as bafilomycins or concanamycins”).

Response to Amendment
 According to the Amendment, filed 08/26/2021, the status of the claims is as follows:
Claims 1, 2, 42, 44 are currently amended; 
Claims 6-9, 14, 17-19, 38, 39  are as originally filed;
Although Claim 10 is indicated as “original”, please note that this was previously amended in claim set dated  02/16/2021 and should be indicated as “Previously presented”. Currently, claims 3, 5, 10, 13, 15, 48 are previously presented. 
Claims 49, 50 are new; and
Claims 4, 11-12, 20-37, 40-41, 43, 45-47 are cancelled.
By the current amendment, as a result, claims 1-3, 5-10, 13-19, 38, 39, 42, 44, 48-50 are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments to Rejections Based On Prior Art presented on Pages 6-11, Appendix A of Applicant’s Amendment dated  08/26/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of the Amended Independent Claims 1, 42, 44[A] The claims remain rejected as obvious over Krishnan et al. in view of Martens et al. 

[B] the rejection is erroneous in its assertions, particularly as the apply to Martens. Thus, the rejection fails as an improper hindsight reconstruction of the presently claimed subject matter. Thus, the rejection is again traversed.

[C] the rejection is erroneous in its assertions, particularly as the apply to Martens. Thus, the rejection fails as an improper hindsight reconstruction of the presently claimed subject matter based on an improper combination of art. Thus, the rejection is again traversed.
 
[D1] Turning to the rejection itself, as discussed during the interview, the inventors were perplexed when they obtained the results demonstrating increased radiosensitization when endocytosis inhibitors were co-administered with antibody-conjugated nanoparticles.
[D2] Unexpectedly, they found there was increased radiosensitization when certain types of inhibitors such as bafilomycin, lactacystin and chloroquine were co-administered with the antibody-conjugated nanoparticle. 
[D3] there was no reason to believe that this would impact gold nanoparticle radiosensitization because gold is not destroyed in the endosome and gold has no functional activity of its own to be preserved outside of the endosome…an inert particle would be more effective when it is outside an endosome versus being within an endosome.
gold nanoparticle radiosensitization that … deals with dispersal of clumped gold nanoparticles that act as individual sources of secondary electrons when hit with incident radiation.
[D5] there is nothing in the art to suggest that an inert, non-degraded gold particle could achieve any biologic purpose by escaping the endosome.
[D6] Dependent claims further limit the inhibitors to bafilomycin, lactacystin, chloroquine, and derivatives thereof. This is believed to directly address the examiner’s concerns as they relate to the question of obviousness and unpredictability.


[E] Martens (and others) merely outline the role for endosomal release of cargo to prevent the cargo being destroyed within the endosome…referring to the bioactive payload remaining functionally active after escape from the endosome — in the present application, gold is not bioactive and remains biologically inert inside or outside the endosome. referring to the bioactive payload remaining functionally active after escape from the endosome — in the present application, gold is not bioactive and remains biologically inert inside or outside the endosome.

[F]Appendix A: but here the gold nanoparticle is merely the vehicle and not the cargo or the payload (see Appendix A, attached)


Applicant’s arguments 16 [A-B], [D-F] with respect to the limitations in amended independent claims  have been considered but are not persuasive for the following reasons. 
With respect Applicant’s arguments 16[C] above, that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  More specifically, Martens discloses use of gold nanoparticles which are disclosed by Krishnan as one species of high-Z nanoparticles. See esp. Krishnan [0010] “the use of a targeting molecule to enable cellular uptake by the target cells (tumor cells or endothelial cells proximate to the tumor) will enhance the dose effect. In one embodiment, gold nanoparticles are the high-Z particles gold nanoparticles are the high-Z particles”. Further, Martens in at least page 344 discloses gold nanoparticle based therapeutic method. See at least page 344 “Successful cytosolic delivery of nanomaterials … in intracellular applications of … gold nanoparticles… Most nanomaterials are taken up by the cell via endocytosis”, “Cytosolic delivery of nanomaterials… applications in the intracellular delivery of therapeutics, … and the treatment or diagnostics of organelle-specific diseases”.  Consequently, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tumor targeting composition used in the  method for sensitizing target cells in a subject to a radiation therapy  as taught by Krishnan, by further including an inhibitor of endosome acidification or an inhibitor of endolysosome fusion, as taught by Martens. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of using endosome acidification inhibitors to reduce endolysosomal sequestration/aggregation of the nanoparticulate cargo, allowing the therapeutic nanoparticles to escape from the endosomes in a timely manner to exert or preserve their intended function and/or [b] endolysosomal sequestration/aggregation drastically decreases the efficiency of drug delivery systems and should be countered by efficient endosomal escape of the therapeutics to the cytosol (Martens, page 345). Thus, for the foregoing reasons, in this case, obviousness was established by some teaching, suggestion, or motivation to do so found either in the references, Krishnan and Martens,  themselves.
With respect Applicant’s arguments 16[B] above, that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the examiner's conclusion of obviousness takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made as evidenced in applied art, Krishnan and Martens, and does not include knowledge gleaned only from the applicant's disclosure. Consequently, the combination of applied art, Krishnan and Martens, as reconstructed, applied and combined to reject subject-matter of amended independent claims 1, 42 and 44 is proper.
With respect Applicant’s arguments 16[D1-D6] above, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., See underlined text in 16[D1-D6] some of which are enumerate here i.e. “gold nanoparticle”, “ionizing radiation” , “co-administered with antibody-conjugated nanoparticles”, “increased radiosensitization when certain types of inhibitors such as bafilomycin, lactacystin and chloroquine were co-administered with the antibody-conjugated nanoparticle”, “gold nanoparticle radiosensitization that … deals with dispersal of clumped gold nanoparticles that act as individual sources of secondary electrons when hit with incident radiation”; “an inert In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Independent claims as currently presented are recited at a very generic broad level and do not include the explicit, specific features Applicant’s considers critical, novel, non-obvious or that distinguish over prior art. In other words, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Examiner suggests, Applicant positively recite the subject-matter, the Applicants consider as critical, novel, non-obvious distinguishing over prior art into the independent claims that are supported by Applicant’s disclosure. 
With respect to Applicant’s argument in 16[D3] that an inert particle would be more effective when it is outside an endosome versus being within an endosome,  Examiner notes that the fact that the applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
With respect to Applicant’s arguments 16[E] above, Martens disclosure regarding prevention of cargo being destroyed within the endosome relates to late endosomes, multivesicular late endosomes, late endosomes with a decrease in intravesicular pH and/or potential fusion with lysosomes. Marten’s also discloses issues arising due to sequestration of 
page 345 “Most nanoparticles, organic and inorganic ones, for drug delivery as well as for imaging, are usually taken up by target cells via endocytosis, leading to sequestration of the cargo in the endocytic vesicles (blue interior denotes neutral pH). Acidification of the endosomes typically will trigger a destabilization of the endosomal membrane by the delivery vector … After destabilization of the endosomal membrane, … the cargo will be released by a bursting effect if an osmotic gradient is established by endosomal buffering, through pores formed in the endosomal membrane by persistent destabilization”. “endolysosomal sequestration … drastically decreases the efficiency of drug delivery systems and should be countered by efficient endosomal escape of the therapeutic cargo to the cytosol”.
page 346 “endosomal membrane is initially destabilized , after which endosomal escape can occur through either pore formation , rupture or membrane fusion , depending on the nanoparticle's characteristics”, “whereas persistent membrane destabilization can result in gradual leakage of small nanomaterials through pore formation , bursting of endosomes has also been proposed as a mechanism for endosomal escape”; 
page 348-349 “with an already destabilized endolysosomal membrane, the swelling of the intracellular vesicles results in bursting of the endosome and release of the cargo in the cytosol. Typical examples of proton sponge compounds … incorporated into the nanoparticles as the delivery vector, although in some cases the buffering compounds are either co-incubated with the nanoparticles (e.g. monensin) or added afterwards (e.g. chloroquine)”, “the initial membrane destabilization of endosomal escape is usually triggered by an acidic pH …The effect of pH on this membrane destabilization…acidification can be blocked by the use of inhibitors. Several studies report the inhibition of endosomal acidification by … co-incubation with buffering agent such as … chloroquine and monensin … block the acidification process altogether, which is done by the addition of ion 

In response to Applicant’s assertion that in the present application, the therapy occurs via gold particles that are not bioactive and remains biologically inert inside or outside the endosome (Examiner notes that this is not explicitly claimed in the claims itself), Martens explicitly discloses such gold particles. See Martens page 345 “Most nanoparticles, organic and inorganic ones, for drug delivery as well as for imaging, are usually taken up by target cells via endocytosis, leading to sequestration of the cargo in the endocytic vesicles (blue interior denotes neutral pH). Acidification of the endosomes typically will trigger a destabilization of the endosomal membrane by the delivery vector … After destabilization of the endosomal membrane, … the cargo will be released by a bursting effect if an osmotic gradient is established by endosomal buffering, through pores formed in the endosomal membrane by persistent destabilization” and in summary “Most nanomaterials are taken up by the cell via endocytosis, yet endosomal escape has long been recognized as a major bot­tleneck in cytosolic delivery”.
Thus, Martens in fig. 1-2, page 345-346, 348-349 for example can be seen as making obvious administering to the subject an amount of an inhibitor of endosome acidification or an inhibitor of endolysosome fusion such as [i] chloroquine and monensin and/or [ii] V-type proton-pumping ATPase inhibitors such as bafilomycins or concanamycins that would reduce intracellular aggregation of said high-Z particles. Here, prior art endosome acidification inhibitors such as [i] chloroquine and monensin and/or [ii] V-type proton-pumping ATPase inhibitors such as bafilomycins or concanamycins read on the limitation “inhibitor of endosome acidification or an inhibitor of endolysosome fusion that reduces intracellular aggregation of said high-Z particles” as claimed. 

Please see detailed claim interpretation, claim limitation mapping to prior art disclosed features and method steps and detailed explanations above.

Issues Raised and Arguments to Rejections Based On Prior Art presented on Pages 11 of Applicant’s Amendment dated  08/26/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of Dependent Claims 2-3, 5-10, 13-19, 38, 39, 48-50.
[a] In light of the foregoing, applicant respectfully submits that all claims are in condition for allowance and an early notification to that effect is earnestly solicited.

[b]Dependent claims further limit the inhibitors to bafilomycin, lactacystin, chloroquine, and derivatives thereof. This is believed to directly address the examiner’s concerns as they relate to the question of obviousness and unpredictability.


Applicant’s arguments 17[b] with respect to dependent claims 2, 49 and 50 have been considered but were not found persuasive as Martens in fig. 2, page 348-349  for example discloses the limitation limiting the inhibitors i.e. wherein the  inhibitor of endosome acidification or the inhibitor of endolysosome fusion is selected from the group consisting of  [i] chloroquine and monensin and/or [ii] V-type proton-pumping ATPase inhibitors such as bafilomycins or concanamycins which reads on subject-matter as explicitly, positively and specifically recited by the Applicants. See Martens pages 348- 349 “Several studies report the inhibition of endosomal 
Applicant’s arguments 17[a] with respect to dependent claims 2-3, 5-10, 13-19, 38, 39, 48-50 been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims 2-3, 5-10, 13-19, 38, 39, 48-50 define a patentable invention based on their dependency on base claims without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. Therefore, that argument above is not persuasive either.

Conclusion
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREEMONTHS from the mailing date of this action. In the event a first reply is filed withinTWO MONTHS of the mailing date of this final action and the advisory action is notmailed until after the end of the THREE-MONTH shortened statutory period, then theshortened statutory period will expire on the date the advisory action is mailed, and anyextension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date ofthe advisory action. In no event, however, will the statutory period for reply expire laterthan SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/S.R/Examiner, Art Unit 3791                                                                                                                                                                                                        October 29, 2021